This action was one of negligence and the plaintiff recovered a verdict at the Trial Term, upon which judgment was entered in his favor. On appeal from said judgment and the order denying defendant's motion for a new trial the same were reversed "on questions of fact," the findings of the jury that the defendant was negligent and that the plaintiff was free from contributory negligence being reversed, and the complaint was dismissed on the merits.
In support of the judgment rendered by the Appellate Division it is now argued that the plaintiff produced no evidence tending to establish defendant's negligence and that the defendant's motion to dismiss plaintiff's complaint upon that ground should have been granted, and that, therefore, it was proper for the Appellate Division to adjudge that the complaint be dismissed. We do not assert that the Appellate Division might not have taken this view and in accordance therewith have rendered judgment dismissing the complaint, as upon a motion for a nonsuit. We do not decide that question. The trouble with this theory, however, is that the Appellate Division did not adopt it as a justification for the judgment which was rendered. It explicitly and exclusively reversed the judgment and order which were appealed from "on questions of fact," and such reversal did not properly lead to the dismissal of the complaint but to a new trial.
The judgment appealed from, therefore, should be modified by striking out the provision dismissing plaintiff's complaint upon the merits and in place thereof inserting a provision granting a new trial, with costs to abide the event, and so modified the judgment should be affirmed, without costs.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, CUDDEBACK, HOGAN, CARDOZO and POUND, JJ., concur.
Judgment accordingly. *Page 618